
	
		II
		109th CONGRESS
		2d Session
		S. 3455
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2006
			Mr. Santorum introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish a program to transfer surplus computers of
		  Federal agencies to schools, nonprofit community-based educational
		  organizations, and families of members of the Armed Forces who are deployed,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Profiting from Access to Computer
			 Technology (PACT) Act or the Child PACT Act.
		2.DefinitionsIn this Act:
			(1)Classroom-usableThe
			 term classroom-usable, with respect to potential educationally
			 useful Federal equipment, means such equipment that does not require an upgrade
			 of hardware or software in order to be used by an educational recipient or
			 military family recipient without being first transferred under section 4(d) to
			 a nonprofit refurbisher for such an upgrade.
			(2)Community-based
			 educational organizationThe term community-based
			 educational organization means a nonprofit entity that—
				(A)is engaged in
			 collaborative projects with schools or the primary focus of which is education;
			 and
				(B)qualifies as a
			 nonprofit educational institution or organization for purposes of section
			 549(c)(3) of title 40, United States Code.
				(3)Educational
			 recipientThe term educational recipient means a
			 school or a community-based educational organization.
			(4)Federal
			 agencyThe term Federal agency means an Executive
			 agency as defined under section 105 of title 5, United States Code.
			(5)Military family
			 recipientThe term military family recipient means a
			 member of the immediate family of a member of the Armed Forces who is
			 deployed.
			(6)Nonprofit
			 refurbisherThe term nonprofit refurbisher means an
			 organization that—
				(A)is described under
			 section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation
			 under section 501(a) of such Code; and
				(B)upgrades potential
			 educationally useful Federal equipment that is not yet classroom-usable at no
			 cost or low cost to the ultimate educational recipient or military family
			 recipient.
				(7)Potential
			 educationally useful Federal equipmentThe term potential
			 educationally useful Federal equipment—
				(A)means computers
			 and related peripheral tools (such as computer printers, modems, routers, and
			 servers), including telecommunications and research equipment, that are
			 appropriate for use by an educational recipient or a military family recipient;
			 and
				(B)includes computer
			 software, if the transfer of a license is permitted.
				(8)SchoolThe
			 term school includes a pre-kindergarten program (as that term is
			 used in the Elementary and Secondary Education Act of 1965), an elementary
			 school, a secondary school, and a local educational agency (as those terms are
			 defined in section 9101 of that Act).
			3.Protection of
			 potential educationally useful Federal equipmentEach Federal agency shall, to the extent
			 practicable, protect and safeguard potential educationally useful Federal
			 equipment that has been determined to be surplus, so that such equipment may be
			 transferred under this Act.
		4.Efficient
			 transfer of potential educationally useful Federal equipment
			(a)Transfer of
			 equipment to GSAEach Federal agency, to the extent permitted by
			 law and where appropriate, shall—
				(1)identify potential
			 educationally useful Federal equipment that the Federal agency no longer needs
			 or such equipment that has been declared surplus in accordance with section 549
			 of title 40, United States Code;
				(2)erase all hard
			 drives and other information storage devices, before transfer under paragraph
			 (3), in accordance with standards in effect under the National Institute of
			 Standards and Technology; Guidelines for Media Sanitization; and
				(3)(A)transfer the equipment
			 to the Administrator of General Services for transfer to educational recipients
			 or military family recipients; or
					(B)transfer the equipment directly
			 to—
						(i)an educational recipient or a
			 military family recipient, through an arrangement made by the Administrator of
			 General Services under subsection (b); or
						(ii)a nonprofit refurbisher under
			 subsection (d).
						(b)Advance
			 reporting of equipment to GSAEach Federal agency shall report to
			 the Administrator of General Services the anticipated availability of potential
			 educationally useful Federal equipment as far as possible in advance of the
			 date the equipment is to become surplus, so that the Administrator may attempt
			 to arrange for the direct transfer from the donating agency to educational
			 recipients or military family recipients.
			(c)PreferenceIn
			 carrying out transfers to educational recipients and military family recipients
			 under this Act, the Administrator of General Services shall, to the extent
			 practicable, give particular preference to educational recipients and military
			 family recipients located in an enterprise community, empowerment zone, or
			 renewal community designated under section 1391, 1400, or 1400E of the Internal
			 Revenue Code of 1986.
			(d)Refurbishment of
			 potential educationally useful equipmentPotential educationally
			 useful Federal equipment that is not classroom-usable shall be transferred
			 initially to a nonprofit refurbisher for upgrade before transfer to an
			 educational recipient or military family recipient. The refurbisher shall be
			 responsible for proper disposal of any equipment that cannot be successfully
			 refurbished.
			(e)Lowest
			 costAll transfers to educational recipients and military family
			 recipients shall be made at the lowest cost to the recipient permitted by
			 law.
			(f)Notice of
			 availability of equipmentThe Administrator of General Services
			 shall provide notice of the anticipated availability of potential educationally
			 useful Federal equipment (including nonclassroom-usable equipment) to
			 educational recipients and military family recipients by all practical means,
			 including the Internet, newspapers, nonprofit refurbishers and community
			 announcements.
			(g)Facilitation by
			 regional federal executive boardsThe regional Federal Executive
			 Boards (as that term is used in part 960 of title 5, Code of Federal
			 Regulations) shall help facilitate the transfer of potential educationally
			 useful Federal equipment from the agencies they represent to recipients
			 eligible under this Act.
			5.RulemakingThe Administrator of General Services shall
			 prescribe rules and procedures to carry out this Act.
		6.Effect on other
			 lawsThis Act supersedes
			 Executive Order No. 12999 of April 17, 1996.
		7.Rule of
			 constructionThis Act may not
			 be construed to create any right or benefit, substantive or procedural,
			 enforceable at law by a party against the United States or its agencies,
			 officers, or employees.
		
